Citation Nr: 1132624	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.

3.  Entitlement to service connection for a low and middle back disability, claimed as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to service-connected bilateral knee disabilities.

5.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected bilateral knee disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Muskogee, Oklahoma, which, in pertinent part, continued 10 percent ratings for patellofemoral pain syndrome for each knee and denied service connection for low and middle back, bilateral shoulder, and bilateral hip disabilities.  

In April 2008, the Veteran requested a hearing before a Veterans Law Judge.  The Veteran failed to report for her scheduled hearing in November 2009.  She has offered no cause for her failure to report.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional evidentiary development.  Specifically, the Veteran was granted service connection for patellofemoral pain syndrome of each knee in a prior rating action dated in December 2006 on the basis of an October 2006 VA examination.  The Veteran initiated her present increased rating claims in February 2007, when she stated that her bilateral knee disabilities have caused pain and spasms through her back, shoulders, and hips.  The Board notes that the Veteran did not report this degree of pain during the October 2006 VA examination and that the RO has not requested a pertinent VA examination for the present increased rating claims.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, and based on this evidentiary posture, the Board concludes that a remand of the Veteran's increased rating claims is necessary to accord her an opportunity to undergo a current appropriate VA examination of each knee.  

Furthermore, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As previously stated herein, the Veteran is presently service-connected for patellofemoral pain syndrome of each knee.  The Veteran may provide competent lay evidence as to the existence of chronic pain and spasms in her back, shoulders and hips.  In this regard, the Board acknowledges that the Veteran also currently claims that the chronic pain and spasms in her back, shoulders, and hips are a result of her service-connected bilateral knee disabilities.  Importantly, however, the medical evidence of record does not address a possible relationship.  As the Veteran has not been provided an appropriate VA examination to address the etiology of any back, shoulder, and hip disabilities that she may have, the Board concludes that such an evaluation is warranted pursuant to VA's duty to assist.  McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected bilateral patellofemoral pain syndrome as well as the nature, extent, and etiology of any chronic low and middle back, bilateral shoulder, and bilateral hip disabilities that she may have.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

	A.  With regard to the service-connected patellofemoral syndrome of each knee, the examiner should provide the ranges of motion as well as the presence (including degree) or absence of any subluxation, instability, or ankylosis of each knee.  In addition, the examiner should identify the limitation of activity imposed on the Veteran by these service-connected knee disabilities with a full description of the effect of the disabilities upon her ordinary activities and should fully describe any weakened movement, excess fatigability, and incoordination present.  

	B.  For any chronic low and middle back, shoulder, and hip disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability(ies) was(were) caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral patellofemoral pain syndrome.  [If the Veteran is found to have a chronic low and middle back, shoulder, and/or hip disability(ies) that is aggravated by her service-connected bilateral patellofemoral pain syndrome, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale should be given for all opinions expressed.  

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this Remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


